Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 TEL: (212) 735-3000 FAX: (212) 735-2000 www.skadden.com November 6, 2009 VIA EDGAR Mr. Larry Greene Senior Counsel United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 RE: Registration Statement (File No. 333-143819) of Prospect Capital Corporation (the "Company") Dear Mr. Greene: We are in receipt of comments provided by you over the phone on November 5, 2009 regarding the Company's Registration Statement on Form N-2 (the "Registration Statement"). The Company has considered your comments and has authorized us to make on its behalf the responses and changes to the Company's Registration Statement discussed below.These changes will be reflected in Post-Effective Amendment No. 17 to the Company's Registration Statement. The Company's responses to the comments are set forth below.For ease of reference, a summary of each comment is set forth in italics and followed by the corresponding response. In addition, please note that the Company desires to be declared effective by November 9, 2009.As such, it is contemporaneously filing an acceleration request letter along with this response and the filing of Post-Effective Amendment No. 17 to the Company's Registration Statement. Mr.
